
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1057
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr. Barton of
			 Texas, Mr. Bishop of
			 Georgia, Ms. Corrine Brown of
			 Florida, Mr. Burgess,
			 Mr. Carter,
			 Mrs. Christensen,
			 Mr. Cleaver,
			 Mr. Conaway,
			 Mr. Conyers,
			 Mr. Cuellar,
			 Mr. Davis of Illinois,
			 Ms. Fudge,
			 Mr. Gohmert,
			 Mr. Gonzalez,
			 Ms. Granger,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Hall of Texas,
			 Mr. Hastings of Florida,
			 Mr. Hensarling,
			 Mr. Hinojosa,
			 Ms. Jackson Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Sam Johnson of Texas,
			 Ms. Lee of California,
			 Mr. Lewis of Georgia,
			 Mr. Marchant,
			 Mr. McCaul,
			 Mr. McGovern,
			 Mr. Meeks of New York,
			 Mr. Minnick,
			 Ms. Moore of Wisconsin,
			 Mrs. Napolitano,
			 Mr. Neugebauer,
			 Ms. Norton,
			 Mr. Olson,
			 Mr. Ortiz,
			 Mr. Pastor of Arizona,
			 Mr. Paul, Mr. Payne, Mr. Poe
			 of Texas, Mr. Rangel,
			 Mr. Reyes,
			 Mr. Rodriguez,
			 Mr. Rush, Mr. Schiff, Mr.
			 Sessions, Mr. Smith of
			 Texas, Mr. Young of
			 Alaska, and Ms. Watson)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the National Basketball
		  Association’s (NBA) All-Star Game in the Greater Dallas
		  Metroplex.
	
	
		Whereas the National Basketball Association (NBA) All-Star
			 brings together the very best professional basketball players in the Nation for
			 48 minutes of intense competition and sterling athletic achievements;
		Whereas the annual All-Star Game is one of the highlights
			 of the NBA season and a major sports event of the year;
		Whereas the game annually is played on the home court of
			 one of the NBA member teams and is a sought-after event by the teams and the
			 cities they represent;
		Whereas the Dallas Mavericks play their home games at
			 American Airlines Center in Dallas, Texas, and are the host team for 2010 NBA
			 All-Star Game, to be played on Sunday Afternoon, February 14, 2010;
		Whereas this is the 2010 NBA All-Star Game, an exhibition
			 basketball game that will be played on February 14, 2010, at Cowboys Stadium in
			 Arlington, Texas, home of the National Football League's Dallas Cowboys;
		Whereas this is the first time the Greater Dallas
			 Metroplex area has had the distinction of where All-Star events are split
			 between two venues since 1989;
		Whereas this will be the first All-Star Game to be played
			 in a football stadium since 1996, when San Antonio's Alamodome hosted the
			 event; and
		Whereas the weekend of the All-Star Game has been declared
			 NBA All-Star Weekend in the Greater Metroplex region, in recognition of the
			 area’s role in this year’s All-Star competition: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 National Basketball Association’s (NBA) All-Star Game in the Greater Dallas
			 Metroplex, the 2010 All-Stars, and all those associated with the All-Star
			 events; and
			(2)express its hope
			 that the 59th annual All-Star Game will be the most exciting and successful in
			 the history of the event.
			
